October 30, 1769. Bill sets forth agreement by which plaintiff made deed to certain lands at Wappoo to son Childermas, delivered in escrow to David Oliphant to be held until Childermas should pay plaintiff’s debts in Carolina; Childermas was negotiating sale of land to pay debts when he went to Philadelphia and there died before closing deal. Bill further claims that Childermas never had lands or deeds in possession; that Probart and Sarah had disclaimed all right to them under will of Childermas and had destroyed them. Bill seeks to obtain clear title by having court bar any claim of Esther, minor and residuary legatee under will of Chil-dermas. Also copy of will of Childermas.
December 20, 1769, answer of William Harvey; December 22, 1769, answers of other defendants, admitting all claims but that of confederacy, and joining in prayer. Also, chancery brief made up by John Rutledge for Egerton Leigh.
(Bundle 1767-1770)